UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ee ---x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
- Ve. 7 OF FORFEITURE AS TO
: SPECIFIC PROPERTY /
JIAN JIANG FENG, MONEY JUDGMENT
a/k/a “Jianfeng Jiang,” :
S219 Cr. 039 (JMF)
Defendant.
eee eee ee eee eee tH

WHEREAS, on or about July 2, 2019, JIAN JIANG FENG (the
“defendant”), among others, was charged in a four-count
Superseding Indictment, S2 19 Cr. 039 (JMF) (the “Indictment”),
with conspiracy to traffic contraband cigarettes, in violation of
Title 18, United States Code, Section 371 (Count One); trafficking
in contraband cigarettes, in violation of Title 18, United States
Code, Sections 2342 and 2 (Count Two); conspiracy to receive a
bribe, in violation of Title 18, United States Code, Section 371
(Count Three); and receiving a bribe, in violation of Title 18,
United States Code, Section 201 (b) (2) (C) (Count Four);

WHEREAS, the Indictment included a forfeiture allegation
as to Count Two of the Indictment, seeking forfeiture to the United
States, pursuant to Title 18, United States Code, Sections
981(a)(1)(C) and 2344(c), Title 28, United States Code, Section
2461(c) and Title 49, United States Code, Section 80303, of any
and all property, real and personal, that constitutes or is derived

from proceeds traceable to the commission of the offense charged
in Count Two of the Indictment; and any and all contraband
cigarettes or contraband smokeless tobacco involved in Count Two
of the Indictment, and any and all aircraft, vehicles and vessels
used to transport, conceal, possess, or facilitate the
transportation, concealment, receipt, possession, purchase, sale,
exchange or giving away, of contraband cigarettes involved in Count
Two the Indictment, including but not limited to a sum of money in
United States currency representing the amount of proceeds
traceable to the commission of the offense charged in Count Two of
the Indictment that the defendant personally obtained;

WHEREAS, on or about January 23, 2019, $7,900 in United
States currency was seized from the defendant in New York, NY (the
“Specific Property”) ;

WHEREAS, on or about January 8, 2020, the defendant pled
guilty to Count Two of the Indictment, pursuant to a plea agreement
with the Government, wherein the defendant admitted the forfeiture
allegation with respect to Count Two of the Indictment and agreed
to forfeit pursuant to Title 18, United States Code, Sections
981(a) (1) (C) and 2344(c), Title 28, United States Code, Section
2461(c), and Title 49, United States Code, Section 80303, a sum of
money equal to $693,500 in United States currency, representing
the amount of proceeds derived from the offense charged in Count

Two of the Indictment;

 

 
WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $693,500 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count Two of the Indictment that the defendant
personally obtained;

WHEREAS, the defendant further consents to the
forfeiture of all his right, title and interest in the Specific
Property, which constitutes proceeds traceable to the offense
charged in Count Two of the Indictment;

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count Two of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence, with the exception of the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code,
Section 853(g), and Rules 32.2(b) (3), and 32.2(b) (6) of the Federal
Rules of Criminal Procedure, the Government is now entitled,
pending any assertion of third-party claims, to reduce the Specific
Property to its possession and to notify any and all persons who
reasonably appear to be a potential claimant of their interest
herein;

IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Geoffrey 5S. Berman,

 

 
United States Attorney, Assistant United States Attorney,
Elizabeth A. Espinosa of counsel, and the defendant, and his
counsel, Lisa Scolari, Esq., that:

1. As a result of the offense charged in Count Two of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $693,500 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Indictment that the
defendant personally obtained, shall be entered against the
defendant.

2. As a result of the offense charged in Count Two of
the Indictment, to which the defendant pled guilty, all of the
defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance
with the law, subject to the provisions of Title 21, United States
Code, Section 853.

3. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of Forfeiture
as to Specific Property/Money Judgment is final as to the
defendant, JIAN JIANG FENG, and shall be deemed part of the
sentence of the defendant, and shall be included in the judgment

of conviction therewith.

 

 
4, All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable to the United States Marshals Service, and delivered by
mail to the United States Attorney’s Office, Southern District of
New York, Attn: Money Laundering and Transnational Criminal
Enterprises Unit, One St. Andrew’s Plaza, New York, New York 10007
and shall indicate the defendant’s name and case number.

5. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

6. Upon entry of this Consent Preliminary Order of
Forfeiture as to Specific Property/Money Judgment, the United
States (or its designee) is hereby authorized to take possession
of the Specific Property and to hold such property in its secure
custody and control.

7. Pursuant to Title 21, United States Code, Section
853(n) (1), Rule 32.2(b)(6) of the Federal Rules of Criminal
Procedure, and Rules G(4) (a) (iv) (C) and G(5)(a)(ii) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and
Asset Forfeiture Actions, the United States is permitted to publish
forfeiture notices on the government’ internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices

 

 

 
that have been traditionally published in newspapers. The United
States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the defendant,
claiming interest in the Specific Property must file a Petition
within sixty (60) days from the first day of publication of the
Notice on this official government internet web site, or no later
than thirty-five (35) days from the mailing of actual notice,
whichever is earlier.

8. The published notice of forfeiture shall state that
the petition (i) shall be for a hearing to adjudicate the validity
of the petitioner’s alleged interest in the Specific Property,
(ii) shall be signed by the petitioner under penalty of perjury,
and (iii) shall set forth the nature and extent of the petitioner’s
right, title or interest in the Specific Property, the time and
circumstances of the petitioner’s acquisition of the right, title
and interest in the Specific Property, any additional facts
supporting the petitioner’s claim, and the relief sought, pursuant
to Title 21, United States Code, Section 853(n).

9, Pursuant to 32.2 (b) (6) (A) of the Federal Rules of
Criminal Procedure, the Government shall send notice to any person
who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding.

 
10. Upon adjudication of all third-party interests,
this Court will enter a Final Order of Forfeiture with respect to
the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All
Specific Property forfeited to the United States under a Final
Order of Forfeiture shall be applied towards the satisfaction of
the Money Judgment.

1i. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

12. Pursuant to Rule 32.2(b)(3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, and to amend it as necessary, pursuant to
Rule 32.2 of the Federal Rules of Criminal Procedure.

14. The Clerk of the Court shall forward three

certified copies of this Consent Preliminary Order of Forfeiture

 

 
as to Specific Property/Money Judgment to Assistant United States
Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s
Office, One St. Andrew’s Plaza, New York, New York 10007.

15. The signature page of this Consent Preliminary
Order of Forfeiture as to Specific Property/Money Judgment may be
executed in one or more counterparts, each of which will be deemed
an original but all of which together will constitute one and the
same instrument.
AGREED AND CONSENTED TO:
GEOFFREY S. BERMAN

United States Attorney for the
Southern District of New York

py: Litas A. Stpunoea_/pis. olg teams

ELIZABETH A. ESPINOSA DATE
Assistant United States Attorney

One St. Andrew’s Plaza

New York, NY 10007

JIAN JIANG FENG

py: Svan feng \ionv (6 hore

 

 

JIAN JIANG FENG DATE
LISA SCOLARI, ESQ. DATE

Attorney for Defendant
20 Vesey Street, Suite 400
New York, NY 1

  

SO ORDER

, ] | B 2m
Seneemen een vet fee DATE

UNITED STATES DUSTRICT JUDGE

 
